                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:20-cv-242-MOC-WCM

DONNA S. SHOOK, as Executrix of the )
Estate of Jean S. Satterfield, aka Jean S. )
Penland,                                   )
                                           )
                      Plaintiff,           )
                                           )
vs.                                        )
                                           )                 ORDER
BOSTON SCIENTIFIC CORP.,                   )
                                           )
                      Defendant.           )
___________________________________ )

        THIS MATTER comes before the Court on a Motion to Dismiss filed by Defendant,

(Doc. No. 12), in which Defendant asks this Court to dismiss Plaintiff’s Amended Complaint.

The Court held a hearing on the motion to dismiss on March 9, 2021.

        I.     BACKGROUND

        Plaintiff’s Amended Complaint arises out of the death of Jean S. Penland on July 29,

2015, from injuries she received when a WatchmanTM left atrial appendage closure device,

hereafter “WatchmanTM” or “WatchmanTM device,” designed and manufactured by Defendant

Boston Scientific Corporation, malfunctioned upon attempted implantation. In the Amended

Complaint, Plaintiff asserts state-law claims seeking relief for Defendant’s negligence in the

manufacture and assembly of the particular WatchmanTM device used during Ms. Penland’s

procedure, and breach of the implied warranty per N.C. Gen. Stat. § 25-2-315, that this particular

device was fit for its intended and particular purpose. See (Plaintiff’s Amended Compl., ¶¶ 43-

61).

        The WatchmanTM is designed and intended to be permanently implanted in a patient’s



                                                1

       Case 1:20-cv-00242-MOC-WCM Document 20 Filed 03/22/21 Page 1 of 6
heart to seal off the left atrial appendage. (Id. ¶ 13). Boston Scientific filed for premarket

approval (hereinafter “PMA”) as required by the Food and Drug Administration (hereinafter

“FDA”) on March 14, 2013. The PMA application contained, among other things, a required

complete description of the device, including a description of the functional components of the

device, the significant physical and performance characteristics of the device, and the principles

of operation of the device. (Id. ¶ 15). Within its PMA application, Boston Scientific described

the WatchmanTM as a device that during implantation would be subject to the cardiologist’s

control and would not release from the core wire until positioning was confirmed and the

deployment knob was intentionally turned counterclockwise sufficiently to unscrew the core

wire from the threaded insert on the device. (Id. ¶ 19).

       On March 13, 2015, the FDA approved Boston Scientific’s premarket approval

application for the Watchman™ based, in part, on these specific performance characteristics and

principles of operation. (Id. ¶ 20). During Ms. Penland’s February 15, 2018, surgical procedure,

immediately upon unsheathing the WatchmanTM and prior to the cardiologist turning the

deployment knob, the device embolized free of the core wire and could be seen moving about the

left atrium until it lodged in the mitral valve with the device’s barbs caught in the subvalvular

apparatus. (Id. ¶ 28).

       Subsequent to the device’s malfunction, Ms. Penland underwent an emergent operation to

retrieve the device, which included 77 minutes of cardiopulmonary bypass. Ms. Penland’s

injuries worsened over the coming months as she struggled with severe respiratory distress. On

July 30, 2018, Ms. Penland died from hypoxemic respiratory failure secondary to diastolic heart

failure. (Id. ¶¶ 28-41). Ms. Penland’s daughter Donna Shook then filed this action, as executrix

of Ms. Penland’s estate.



                                                  2

      Case 1:20-cv-00242-MOC-WCM Document 20 Filed 03/22/21 Page 2 of 6
        II.     STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) provides that a motion may be dismissed for

failure to state a claim upon which relief can be granted. A motion to dismiss pursuant to Rule

12(b)(6) tests the sufficiency of the complaint without resolving contests of fact or the merits of a

claim. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992), cert. denied, 510

U.S. 828 (1993). Thus, the Rule 12(b)(6) inquiry is limited to determining if the allegations

constitute “a short and plain statement of the claim showing the pleader is entitled to relief”

pursuant to Federal Rule of Civil Procedure 8(a)(2). To survive a defendant’s motion to dismiss,

factual allegations in the complaint must be sufficient to “raise a right to relief above a

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Thus, a complaint

will survive if it contains “enough facts to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

        For the purposes of a Rule 12(b)(6) analysis, a claim has facial plausibility “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The

Court must draw all reasonable factual inferences in favor of the plaintiff. Priority Auto Grp.,

Inc. v. Ford Motor Co., 757 F.3d 137, 139 (4th Cir. 2014). In a Rule 12(b)(6) analysis, the Court

must separate facts from legal conclusions, as mere conclusions are not entitled to a presumption

of truth. Iqbal, 556 U.S. at 678. Importantly, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. However, well-pleaded

factual allegations are entitled to a presumption of truth, and the court should determine whether

the allegations plausibly give rise to an entitlement to relief. Id. at 679.

        III.    DISCUSSION



                                                    3

      Case 1:20-cv-00242-MOC-WCM Document 20 Filed 03/22/21 Page 3 of 6
       Class III medical devices, such as the Watchman™ device, are subject to the FDA’s

intensive PMA process. In reviewing PMA applications, the FDA must “weigh[] any probable

benefit to health from the use of the device against any probable risk of injury or illness from

such use.” 21 U.S.C. § 360c(a)(2)(C). After completing its review, the FDA may grant or deny

approval. See 21 U.S.C. § 360e(d). If the FDA grants premarket approval to a medical device, a

manufacturer may not make changes to the design, manufacturing process, or labeling of that

device without first securing permission from the FDA

       The Watchman™ device was approved through the PMA process, and multiple

supplemental premarket approvals for the Watchman™ device were also granted by the FDA in

subsequent years. See Medical Devices; Availability of Safety and Effectiveness Summaries for

Premarket Approval Applications, 80 Fed. Reg. 54,488-01 (Sept. 29, 2015) (listing the original

PMA for the Watchman™ device). The original and supplemental premarket approvals remain

in effect and have never been suspended or revoked.

       By passing the Medical Device Amendments of 1976, Congress ceded exclusive

regulatory authority over medical devices to the FDA because it determined that satisfaction of

the agency’s PMA requirements is adequate, as a matter of law, to safeguard the public in its use

of medical devices. Congress further expressly preempted certain state-law statutory or

common-law claims that relate “to the safety or effectiveness of the device or to any other matter

included in” a federal requirement. 21 U.S.C. § 360k(a)(2). With respect to Class III medical

devices, like the Watchman™ device, the Supreme Court in Riegel v. Medtronic, Inc., 552 U.S.

312, 316 (2008), established a two-step procedure for determining if state-law claims are

preempted by the MDA. First, the court must determine whether “the federal government has

established requirements applicable to” the particular medical device. Riegel, 552 U.S. at 321.



                                                 4

     Case 1:20-cv-00242-MOC-WCM Document 20 Filed 03/22/21 Page 4 of 6
Class III medical devices that have received premarket approval—like the Watchman™

device—automatically satisfy this first condition. See id. at 322 (holding that premarket

approval imposes federal “requirements” under the MDA). Second, the court must determine

whether the plaintiff’s state-law causes of action would impose requirements “different from, or

in addition to” those established by the FDA. Id. at 323 (quoting § 360k(a) and noting that

requirements must relate to “the safety or effectiveness of the device” or “any other matter

included in a requirement applicable to the device under” the MDA).

       The Riegel Court recognized a narrow exception to express preemption by holding that

“[s]tate requirements are pre-empted under the MDA only to the extent that they are ‘different

from, or in addition to’ the requirements imposed by federal law.” 552 U.S. at 330 (quoting 21

U.S.C. § 360k(a) (emphasis added)). Furthermore, the Court held that “[section] 360k does not

prevent a State from providing a damages remedy for claims premised on a violation of FDA

regulations; the state duties in such a case ‘parallel,’ rather than add to, federal requirements.”

Id. (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 495 (1996)).

       Defendant contends that Plaintiff’s claims should be dismissed because they are

expressly preempted by Section 360k. Defendant argues that Plaintiff’s state law claims seek to

impose additional or different requirements on a medical device that received premarket

approval from the FDA. Defendant further contends Plaintiff’s claims should be dismissed

because her amended complaint “has not satisfied the exacting standard necessary to plead a

parallel claim.” (Def. Memorandum, p. 2). Defendant asserts “the allegation that a

WatchmanTM device disconnected from its core wire during a surgery does not plausibly show

that [Boston Scientific Corporation] violated the [Food, Drug, and Cosmetic Act] in

manufacturing that device, but rather is merely speculative.” (Id.).



                                                  5

      Case 1:20-cv-00242-MOC-WCM Document 20 Filed 03/22/21 Page 5 of 6
       In response, Plaintiff asserts that her claims arise out of a clear and specific

manufacturing and assembly defect, and simply seek to hold the Defendant’s medical device to

the performance characteristics and functional principles presented to and approved by the FDA.

Plaintiff has alleged that because of a manufacturing and assembly defect, the particular

WatchmanTM device used in Ms. Penland’s case did not perform as designed and intended, as

approved by the FDA, and in compliance with its FDA premarket approval. Thus, Plaintiff

asserts that her claims rest within the exception provided in Riegel and therefore are not

expressly preempted. Plaintiff further contends that Defendant has too narrowly construed the

pleading standard upon which Plaintiff’s claims will be evaluated, and either overlooks, or

simply ignores, the specificity with which Plaintiff details the manufacturing and assembly

defect which constitutes Defendant’s violation of federal regulations.

       As noted, the Court held a hearing on the motion to dismiss on March 9, 2021. The

Court has determined that, in light of the lenient pleading standards of Iqbal and Twombly, the

Court will deny the motion to dismiss and allow the parties to proceed with discovery. In so

holding, the Court makes no determination on federal preemption at this time. Rather, the Court

has determined that Plaintiff has merely sufficiently pleaded enough facts to overcome a motion

to dismiss as to the preemption issue.

       IT IS THEREFORE ORDERED that:

       (1) Defendant’s Motion to Dismiss, (Doc. No. 12), is DENIED.




 Signed: March 22, 2021




                                                  6

     Case 1:20-cv-00242-MOC-WCM Document 20 Filed 03/22/21 Page 6 of 6
